UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4992
MATTHEW LEE DULANEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Southern District of West Virginia, at Parkersburg.
            Charles H. Haden II, Chief District Judge.
                            (CR-01-98)

                  Submitted: September 26, 2002

                      Decided: October 15, 2002

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David O. Schles, STOWERS & ASSOCIATES, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, R.
Booth Goodwin II, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. DULANEY
                              OPINION

PER CURIAM:

   Matthew Lee Dulaney was convicted by jury of robbery of a fed-
eral credit union by force or violence, 18 U.S.C. § 2113(a) (2000). He
was sentenced to 135 months imprisonment and a term of three years
supervised release. Finding no error, we affirm Dulaney’s conviction
and sentence.

   Dulaney appeals the denial of both his motion for judgment of
acquittal and his motion for a new trial. Dulaney contends both
motions were denied in error because there was insufficient evidence
that he was the robber. We review de novo the district court’s deci-
sion to deny a motion for judgment of acquittal. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998). The denial of a new trial
by the district court is reviewed for abuse of discretion. United States
v. Huggins, 191 F.3d 532, 536 (4th Cir. 1999). Testimony by James
Mace established he and Dulaney stole the car used in the robbery.
Mace further testified that Dulaney shared the proceeds with him.
Richard Starcher testified that Dulaney described details of the rob-
bery to him. Finally, a latent fingerprint in the stolen car matched
Dulaney’s prints. We find the district court did not err in denying
Dulaney’s motion of acquittal or his motion for a new trial because
sufficient evidence was presented for a reasonable fact finder to find
the Government established Dulaney’s identity as the robber beyond
a reasonable doubt. See Glasser v. United States, 315 U.S. 60, 80
(1942).

   Dulaney contends that he was denied hybrid representation or,
alternatively, the court failed to inform him of his right to self repre-
sentation. We note there is no right to hybrid representation. United
States v. Singleton, 107 F.3d 1091, 1103 (4th Cir. 1997). To the extent
Dulaney asserts error in the district court’s failure to inform him of
his right to self-representation in light of the claimed impaired
attorney-client relationship, our review of the record does not estab-
lish that the district court had any reason to suspect such an impair-
ment. The Sixth Amendment guarantees not only the right to be
represented by counsel, but the right to self-representation. Faretta v.
California, 422 U.S. 806, 819 (1975). This right, however, must be
                       UNITED STATES v. DULANEY                         3
asserted (1) clearly and unequivocally; (2) knowingly, intelligently
and voluntarily, and (3) in a timely manner. United States v. Frazier-
El, 204 F.3d 553, 558 (4th Cir.), cert. denied, 531 U.S. 994 (2000).
Dulaney’s assertion on the second day of trial that he wanted to repre-
sent himself with technical assistance from appointed counsel was
neither clear and unequivocal nor timely. We find that the district
court did not abuse its discretion in its denial of Dulaney’s motion for
hybrid or self-representation. Bassette v. Thompson, 915 F.2d 932,
942 (4th Cir. 1990).

  Dulaney claims error in the denial of his pro se motion for a contin-
uance at the pre-trial hearing. Counsel stated that he was prepared to
proceed to trial on the date scheduled. We find the district court did
not abuse its discretion in denying Dulaney’s motion for a continu-
ance. United States v. Sampson, 140 F.3d 585, 591 (4th Cir. 1998).

   For the first time on appeal, Dulaney challenges the admissibility
of testimony by the Government’s fingerprint expert. United States v.
Plaza, 179 F. Supp. 2d 492 (E.D. Pa.), vacated, 188 F. Supp. 2d 549
(E.D. Pa. 2002). This claim is meritless. See United States v. Hav-
vard, 260 F.3d 597, 600 (7th Cir. 2001).

   Dulaney raises two challenges to his sentence. This Court reviews
a district court’s factual findings for clear error and its application of
the guidelines de novo. United States v. Daughtrey, 874 F.2d 213, 217
(4th Cir. 1989). Both challenges involve increases to the offense level
imposed as a result of Dulaney’s attachment of a bank bag to the
thumb of a teller using thumb cuffs. Dulaney told the teller that the
bag contained a bomb. When police officers removed the bag, they
found it contained a can of soup. We find the district court properly
applied the guidelines to increase Dulaney’s sentence by four offense
levels for other use of a dangerous weapon. U.S. Sentencing Guide-
lines Manual § 2B3.1(b)(2)(D) (2000). We further find the district
court properly increased Dulaney’s sentence by two offense levels for
the physical restraint of the teller. USSG § 2B3.1(b)(4)(B).

   Finally, Dulaney asserts he received ineffective assistance of coun-
sel because counsel failed to assist Dulaney in receiving a favorable
ruling from the court as to self-representation with advisory counsel.
This Court does not consider claims of ineffective assistance on direct
4                    UNITED STATES v. DULANEY
appeal unless counsel’s ineffectiveness conclusively appears on the
face of the record. United States v. DeFusco, 949 F.2d 114, 120 (4th
Cir. 1991). Because the record does not conclusively establish that
counsel was ineffective as asserted by Dulaney, these claims are more
properly addressed in a motion under 28 U.S.C. § 2255 (2000).

   Dulaney’s conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the material before the court and argument would not aid
in the decisional process.

                                                        AFFIRMED